182 F.2d 943
UNITED STATES of America, Appellant,v.Walter L. PENDERS and Flora Penders, Appellees.
No. 12425.
United States Court of Appeals Ninth Circuit.
June 27, 1950.

Appeal from the United States District Court for the Northern District of California, Southern Division; Herbert W. Erskine, Judge.
Frank J. Hennessy, U.S. Atty., Rudolph Scholz, Asst. U.S. Atty., San Francisco, Cal., for appellant.
Eugene H. O'Donnell, Robert E. Halsing, San Francisco, Cal., for appellee.
Before BIGGS and STEPHENS, Circuit Judges, and DRIVER, District Judge.
PER CURIAM.


1
The questions presented by the appeal in the instant case are entirely those of fact.  They have been resolved in favor of the appellees and against the United States after careful consideration by the learned trial judge.  We can find no substantial error in the proceeding.  Accordingly the judgment is affirmed.